Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 19-cv-2537-WJM-KLM

   PRAIRIE PROTECTION COLORADO, a Colorado non-profit corporation,

          Plaintiff,

   v.

   USDA APHIS WILDLIFE SERVICES, a federal agency; and
   JANET L. BUCKNALL, Deputy Administrator, USDA APHIS Wildlife Services;

          Defendants.


        ORDER MAKING ORDERS TO SHOW CAUSE ABSOLUTE AND GRANTING
                      DEFENDANT’S MOTION TO DISMISS


          Plaintiff Prairie Protection Colorado is an organization that “advocates for prairie

   dogs and for the conservation and restoration of prairie ecosystems throughout

   Colorado.” (ECF No. 34 ¶ 8.) Defendant USDA APHIS Wildlife Services is a division of

   the Animal and Plant Health Inspection Service within the United States Department of

   Agriculture. (Id. ¶ 5.) Defendant Janet L. Bucknall is the division’s deputy

   administrator, and is sued in her official capacity. (Id. ¶ 6.) For simplicity, the Court will

   refer to Bucknall and the division she administers collectively as “Defendant.”

          In the currently operative complaint, Plaintiff sues Defendant under the

   Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701 et seq., and under the Court’s

   inherent equitable authority to enjoin unlawful executive action. The executive action at

   issue is Defendant’s extermination of prairie dogs in Commerce City, Colorado.

          Currently before the Court are:
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 2 of 20




          •      an order to show cause dated September 30, 2019 why this case should

                 not be dismissed for lack of prudential standing (“First OSC”) (ECF No. 25

                 at 13);

          •      an order to show cause dated October 23, 2019 why this case should not

                 be dismissed as moot (“Second OSC”) (ECF No. 37); and

          •      Defendant’s Motion to Dismiss the Second Amended Complaint Under

                 Rule 12(b)(1) and Rule 12(b)(6) (“Motion to Dismiss”) (ECF No. 49).

   The Court previously informed the parties that, “either explicitly or by incorporation, the

   Motion to Dismiss addresses all of the matters raised in the Court’s two orders to show

   cause. Accordingly, the Court will take up its orders to show cause and the Motion to

   Dismiss together, in due course.” (ECF No. 52.) This is that order.

          For the reasons explained below, the Court makes both OSCs absolute and

   grants the Motion to Dismiss. As a consequence, the Court denies as moot an

   additional pending motion, Plaintiff’s Motion to Complete the Administrative Record.

   (ECF No. 71.)

                       I. BACKGROUND & FACTUAL ALLEGATIONS

          Plaintiff argues that an obscure statute prohibits Defendant from exterminating

   prairie dogs in urban areas. The statute reads as follows:

                 On and after December 22, 1987, the Secretary of
                 Agriculture is authorized, except for urban rodent control, to
                 conduct activities and to enter into agreements with States,
                 local jurisdictions, individuals, and public and private
                 agencies, organizations, and institutions in the control of
                 nuisance mammals and birds and those mammal and bird
                 species that are reservoirs for zoonotic diseases, and to
                 deposit any money collected under any such agreement into
                 the appropriation accounts that incur the costs to be
                 available immediately and to remain available until expended


                                                2
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 3 of 20




                 for Animal Damage Control activities.

   7 U.S.C. § 8353 (emphasis added).

          The nub of the parties’ dispute is the meaning of “urban rodent control.” Plaintiff

   argues that Commerce City is urban and a prairie dog is a rodent, so “except for urban

   rodent control” bars Defendant from exterminating prairie dogs in Commerce City.

   (ECF No. 50 at 4.) Defendant says that “urban rodent control” does not refer to

   extermination of any member of the order Rodentia found within an “urban” area, but

   instead to extermination of “urban rodents,” i.e., rodents normally associated with urban

   infestations, such as rats and mice. (ECF No. 49 at 4–9.)

          Plaintiff filed suit on September 6, 2019. (ECF No. 1 or “Original Complaint.”)

   The core of the Original Complaint was as follows:

          •      a prairie dog colony “lives in . . . Commerce City on open space near

                 Second Creek” (id. ¶ 27);

          •      Defendant is an agency that specializes in “managing problems caused by

                 wildlife” (id. ¶ 18 (internal quotation marks omitted));

          •      on August 19, 2019, Commerce City entered into a “Cooperative Service

                 Agreement” with Defendant, under which Commerce City agreed to pay

                 Defendant $23,300 in exchange for Defendant exterminating the Second

                 Creek prairie dog colony (id. ¶¶ 2, 32, 34); but

          •      the urban rodent control exception prohibits Defendant from carrying out

                 that agreement (id. ¶ 2).

   Plaintiff therefore asserted two causes of action: (1) “Ultra Vires - APA,” because

   Defendant was preparing to act “in excess of statutory jurisdiction, authority, or



                                                 3
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 4 of 20




   limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C); and (2) “Arbitrary and

   Capricious - APA,” because entering into and carrying out the Cooperative Service

   Agreement was or would be “arbitrary, capricious, an abuse of discretion, or otherwise

   not in accordance with law,” id. § 706(2)(A).

          The same day Plaintiff filed its complaint, it filed a Motion for Temporary

   Restraining Order and Preliminary Injunction. (ECF No. 5.) The Court construed the

   motion as one for a stay of agency action under 5 U.S.C. § 705 (ECF No. 13), and

   denied the motion by order dated September 30, 2019 (“Order Denying Stay”), see

   Prairie Prot. Colorado v. USDA APHIS Wildlife Servs., 2019 WL 4751785, at *1 (D.

   Colo. Sept. 30, 2019) (ECF No. 25). The Court reasoned that Plaintiff is not within the

   “zone of interests” that Congress intended to protect in 7 U.S.C. § 8353, and therefore

   Plaintiff lacks prudential standing to challenge Defendant’s actions under the APA.

   (ECF No. 25 at 9–13 (reasoning that, whatever “urban rodent control” means, the

   statute is not an animal protection statute and the urban rodent control exception was

   meant to protect private exterminators, i.e., to prevent Defendant from encroaching on

   their business).) Within the same order, the Court issued the First OSC, requiring

   Plaintiff to demonstrate why the action should not be dismissed for lack of prudential

   standing. (Id. at 13.)

          On October 10, 2019, Plaintiff responded to the First OSC and concurrently filed

   an opposed motion for leave to file a second amended complaint (the first of two

   proposed “second amended” complaints, as will become clear below). (ECF Nos. 26,

   27.) 1 The proposed complaint offered substantially the same factual allegations but


          1
            Plaintiff had filed a first amended complaint as of right while its Motion for Temporary
   Restraining Order and Preliminary Injunction was pending. (See ECF No. 12.) That complaint

                                                   4
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 5 of 20




   changed the legal basis underlying Plaintiff’s first theory of relief. Specifically, rather

   than asserting a claim for “Ultra Vires - APA,” Plaintiff dropped the reference to the APA

   and invoked the Court’s inherent equitable authority to enjoin federal officials from

   violating federal law. (ECF No. 27-1 at 12.) In other words, Plaintiff proposed to assert

   a freestanding ultra vires claim, rather than an APA-based ultra vires claim. In Plaintiff’s

   view, this reframing of the cause of action avoided the prudential standing problem

   raised in the Order Denying Stay and First OSC. Plaintiff’s second proposed theory of

   relief, however, continued to invoke the APA and its “arbitrary and capricious” language.

   (Id.)

           On October 22, 2019—while Plaintiff’s motion to amend and the First OSC were

   still pending—Defendant filed a notice that it had “completed the prairie dog

   management services” it had agreed to perform under the Cooperative Service

   Agreement. (ECF No. 32 at 1.)

           The next day (October 23, 2019), Plaintiff filed a Notice of Amendment by

   Consent. (ECF No. 33.) As the title of the notice suggests, Defendant had now agreed

   to permit Plaintiff to file a second amended complaint. (Id. ¶ 1.) This version of the

   second amended complaint (hereinafter, “Second Amended Complaint,” ECF No. 34) is

   partly congruent with and partly broader than the version proposed on October 10,

   2019:

           •      as to the first claim for relief, the Second Amended Complaint drops the

                  reference to the APA, making it a freestanding ultra vires claim, as

                  proposed in the October 10 version (“Claim 1”);


   is not relevant to the current proceedings.


                                                  5
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 6 of 20




          •      as to the second claim for relief, the Second Amended Complaint

                 preserves the “arbitrary and capricious” APA claim, as originally pleaded

                 (“Claim 2”); and

          •      the Second Amended Complaint adds a third claim for relief, asserted

                 under the National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4231

                 et seq. (“Claim 3”).

   As the basis for Claim 3, Plaintiff alleges that Defendant avoided preparing an

   environmental analysis or environmental impact statement concerning extermination of

   the Second Creek prairie dogs by issuing a categorical exclusion instead; but, says

   Plaintiff, a categorical exclusion was inappropriate under the circumstances. (ECF

   No. 34 ¶¶ 47–58.) The categorical exclusion in question, which Plaintiff attaches to the

   Second Amended Complaint, is dated September 25, 2019, but was approved on

   September 26, 2019. (ECF No. 34-2 at 1, 5.)

          Later on the same day that Plaintiff filed the Second Amended Complaint, the

   Court issued the Second OSC, requiring Plaintiff to demonstrate “why this action should

   not be dismissed as moot” in light of the previous day’s notice from Defendant that

   extermination of the prairie dogs was complete. (ECF No. 37.) Plaintiff responded that

   it had evidence that some prairie dogs usually survive the first wave of extermination,

   and that Commerce City was committed “to poison[ing] the prairie dogs at Second

   Creek until they are gone,” meaning “that [Defendant] will need to follow up with future

   poisonings at Second Creek.” (ECF No. 48 at 4.) In a supplement filed several months

   later, Plaintiff submitted a declaration stating that follow-up extermination was indeed

   taking place, beginning in April 2020, although conducted by a private contractor. (ECF



                                                6
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 7 of 20




   No. 72-1 ¶¶ 3–4.)

                                     II. LEGAL STANDARD

          Defendant brings its Motion to Dismiss under Federal Rules of Civil Procedure

   12(b)(1) and 12(b)(6). As it turns out, only Rule 12(b)(1) is relevant here.

          Rule 12(b)(1) permits a party to move to dismiss for “lack of subject-matter

   jurisdiction.” “[Federal] [d]istrict courts have limited subject matter jurisdiction and may

   [only] hear cases when empowered to do so by the Constitution and by act of

   Congress.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1225 (10th Cir. 2004)

   (internal quotation marks omitted). “A court lacking jurisdiction cannot render judgment

   but must dismiss the case at any stage of the proceedings in which it becomes apparent

   that jurisdiction is lacking.” Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th

   Cir. 1974).

          Rule 12(b)(1) motions generally take one of two forms: a facial attack or a factual

   attack. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995). A facial attack

   questions the sufficiency of the complaint as to its subject matter jurisdiction allegations.

   Id. In reviewing a facial attack, courts accept all well-pleaded allegations as true, as in a

   Rule 12(b)(6) setting. Id. A factual attack, by contrast, “may go beyond allegations

   contained in the complaint and challenge the facts upon which subject matter

   jurisdiction depends.” Id. at 1003.

          Here, both sides attach extra-pleading declarations to their papers, so both the

   attack and the defense are factual, not merely facial. In these circumstances, the Court

   has “wide discretion to allow affidavits, other documents, and a limited evidentiary

   hearing to resolve disputed jurisdictional facts.” Id. at 1002. Furthermore, the Court’s



                                                 7
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 8 of 20




   reference to evidence beyond the pleadings will not convert the motion to one under

   Rule 56, unless the jurisdictional question is intertwined with the merits of the case. Id.

   As will become clear below, the jurisdictional question is independent from the merits of

   this case.

                                          III. ANALYSIS

   A.     Article III Standing: General Principles

          Article III of the U.S. Constitution restricts federal courts to deciding “cases” and

   “controversies.” See U.S. Const. art. III, § 2, cl. 1. These words have been interpreted

   to restrict federal courts from giving “advisory opinions.” Flast v. Cohen, 392 U.S. 83,

   96 (1968). In other words, a federal court may not resolve questions in the abstract, but

   instead may only resolve “disputes arising out of specific facts when the resolution of

   the dispute will have practical consequences to the conduct of the parties.” Columbian

   Fin. Corp. v. BancInsure, Inc., 650 F.3d 1372, 1376 (10th Cir. 2011).

          To safeguard this restriction, the Supreme Court has articulated a three-element

   test for “Article III standing”:

                  First, the plaintiff must have suffered an “injury in fact”—an
                  invasion of a legally protected interest which is (a) concrete
                  and particularized, and (b) “actual or imminent, not
                  ‘conjectural’ or ‘hypothetical.’” Second, there must be a
                  causal connection between the injury and the conduct
                  complained of . . . . Third, it must be “likely,” as opposed to
                  merely “speculative,” that the injury will be “redressed by a
                  favorable decision.”

   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted; certain

   alterations incorporated).

          “Article III standing is jurisdictional; thus, where the record reveals a colorable

   standing issue, [federal courts] have a duty to undertake an independent examination



                                                 8
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 9 of 20




   (sua sponte if necessary) of that issue.” In re Peeples, 880 F.3d 1207, 1212 (10th Cir.

   2018) (internal quotation marks omitted). But “Article III standing [is judged] at the

   outset of the litigation.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

   528 U.S. 167, 180 (2000) (“Laidlaw”). Thus, as discussed below, if the facts that

   created standing at the beginning of the litigation disappear, standing itself does not

   necessarily disappear. Whether the case can proceed is instead judged based on a

   different set of principles regarding “mootness.”

   B.     Claim 1: Non-APA Ultra Vires Review

          1.     Nature of the Claim

          Federal courts have authority “to enjoin unlawful executive action,” apparently

   arising from “a long history of judicial review of illegal executive action, tracing back to

   England.” Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 327 (2015). The

   contours of this equitable claim are ill-defined. Plaintiff asserts the claim under the

   assumption that it avoids the zone of interests test on which the Court relied in the

   Order Denying Stay, because that test arises specifically from the APA. See 5 U.S.C.

   § 702 (“[a] person suffering legal wrong because of agency action, or adversely affected

   or aggrieved by agency action within the meaning of a relevant statute, is entitled to

   judicial review thereof” (emphasis added)). But even if the Court will not engage in an

   APA-mandated zone of interests inquiry, it does not necessarily follow that Congress

   intended anyone with Article III standing to be able to bring a claim for violation of

   7 U.S.C. § 8353. Cf. Armstrong, 575 U.S. at 327–28 (“Courts of equity can no more

   disregard statutory and constitutional requirements and provisions than can courts of

   law.” (internal quotation marks omitted)).

          However, for the reasons explained below, the Court agrees with Defendant that

                                                 9
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 10 of 20




   this claim, whatever its nature, is moot. The Court therefore need not decide the scope

   of a non-APA ultra vires claim based on the federal government’s alleged violation of a

   federal statute.

          2.     Mootness

          If a party establishes Article III standing at the beginning of the case (injury-in-

   fact, causation, and redressability), the case may nonetheless “become[] moot when

   [the] plaintiff no longer suffers actual injury that can be redressed by a favorable judicial

   decision.” Ind v. Colo. Dep’t of Corr., 801 F.3d 1209, 1213 (10th Cir. 2015) (internal

   quotation marks omitted). This case appears moot because the redress Plaintiff

   seeks—an order preventing Defendant from exterminating the Second Creek prairie

   dogs (see ECF No. 1 at 11–12)—is no longer available. Defendant exterminated the

   prairie dogs as of October 22, 2019 (or most of them—an issue to which the Court will

   return below). (ECF No. 32.)

          But even if the case is moot in this strict sense, the Court is not required to

   dismiss if a recognized mootness exception applies. Plaintiff asserts two exceptions,

   which the Court will address in turn.

                 a.     “Voluntary Cessation”

          Plaintiff first argues that the “voluntary cessation” exception applies. (ECF No.

   48 at 2–4; ECF No. 50 at 2–3.) The Tenth Circuit describes this exception as follows:

                 One exception to a claim of mootness is a defendant’s
                 voluntary cessation of an alleged illegal practice which the
                 defendant is free to resume at any time. This exception is
                 based on the principle that a party should not be able to
                 evade judicial review, or to defeat a judgment, by temporarily
                 altering questionable behavior.

   Chihuahuan Grasslands All. v. Kempthorne, 545 F.3d 884, 892 (10th Cir. 2008)



                                                10
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 11 of 20




   (citations and internal quotation marks omitted).

          Plaintiff’s attempt to apply this exception rests on two premises:

          •      first, the initial round of poisoning usually does not kill all of the prairie

                 dogs, so follow-up poisonings are usually required; and,

          •      second, the Cooperative Service Agreement ran through April 24, 2020

                 (ECF No. 20-8 at 5), meaning that, as of the time Plaintiff asserted these

                 arguments (ECF No. 39 (October 2019); ECF No. 48 (November 2019);

                 ECF No. 50 (December 2019)), Defendant could still return for follow-up

                 poisonings.

   The first premise is undisputed on this record, and is otherwise supported by Plaintiff’s

   supplemental brief regarding follow-up extermination (albeit performed by a private

   contractor). (ECF No. 72.) But the second premise obviously no longer holds true. The

   Cooperative Service Agreement has since expired under its own terms.

          In its supplemental brief, Plaintiff attempts to avoid the significance of expiration

   by reframing the allegedly voluntarily ceased conduct as Defendant’s practice of

   “actively market[ing]” its extermination services to Commerce City. (Id. ¶ 4.) In

   Plaintiff’s view, Defendant stopped marketing those services to Commerce City because

   of this lawsuit but could resume later. (Id. ¶¶ 4–5.) Even if the Court could consider this

   new theory of injury, it would fail under its own weight for lack of Article III standing.

   “Marketing” alone, even for a service that Defendant is allegedly barred by statute from

   providing, causes no cognizable injury to Plaintiff.

          In this light, Defendant has not voluntarily ceased. Its contract has simply

   expired. There is no allegedly “illegal practice which the defendant is free to resume at



                                                 11
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 12 of 20




   any time,” Chihuahuan Grasslands, 545 F.3d at 892, so the voluntary cessation

   exception to mootness is inapplicable. 2

                  b.     “Capable of Repetition Yet Evading Review”

          Plaintiff also invokes the “capable of repetition yet evading review” exception to

   mootness. (ECF No. 39 ¶¶ 3–4.) “The exception arises when: (1) the duration of the

   challenged action is too short to be fully litigated prior to its cessation or expiration, and

   (2) there is a reasonable expectation that the same complaining party will be subjected

   to the same action again.” Disability Law Ctr. v. Millcreek Health Ctr., 428 F.3d 992,

   996 (10th Cir. 2005) (internal quotation marks omitted; alterations incorporated). The

   Court need only discuss the first element of this test. Thus, the Court will assume for

   the sake of argument that Defendant exterminating prairie dogs in urban areas

   somewhere else in Colorado (apparently what Plaintiff has in mind) satisfies the second

   element. 3

          To meet the “too short to be fully litigated” standard, there must be “an inherent

   problem of limited duration that will cause it to evade review in future litigation.”

   Disability Law Ctr., 428 F.3d at 997 (internal quotation marks omitted; emphasis added).

   In other words, the exception does not apply if something happens too quickly in a

   particular case. See id. And if something is happening quickly but “expedited review”

   could forestall the injury, it is usually not “capable of repetition yet evading review” for
          2
             Defendant argues that voluntary cessation was inapplicable even before the
   Cooperative Service Agreement expired. (ECF No. 49 at 3 (“[Defendant] is completely—not
   temporarily—done with its work under the Agreement”) (filed Nov. 20, 2019).) Under the
   circumstances, the Court need not reach this argument in this context. The Court will instead
   reach it in the context of Claim 3, where it may make a difference. (See Part III.D, below.)
          3
             If Plaintiff only has in mind Defendant returning to Second Creek, then the injury is not
   “capable of repetition” because the Cooperative Service Agreement has expired, as explained in
   Part III.B.2.a, above.


                                                   12
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 13 of 20




   purposes of mootness doctrine. Id.

          Here, Plaintiff requested expedited review through its Motion for Temporary

   Restraining Order and Preliminary Injunction. (ECF No. 5.) Plaintiff lost that motion and

   Defendant acted relatively quickly after that. The Court could find no authority (and

   Plaintiff cites none) that losing a motion for a preliminary injunction places the alleged

   harm into the “capable of repetition yet evading review” category. Thus, Defendant’s

   actions happened too quickly for Plaintiff’s purposes in this case, but there is no

   “inherent problem of limited duration.” Disability Law Ctr., 428 F.3d at 997. The

   “capable of repetition yet evading review” exception therefore does not apply.

                                              * * *

          For the foregoing reasons, no mootness exception saves Plaintiff’s Claim 1. The

   Court therefore must dismiss it for lack of subject matter jurisdiction. Thus, the Court

   makes the Second OSC absolute and, to the same effect, grants Defendant’s Motion to

   Dismiss Claim 1 on this basis.

   C.     Claim 2: APA Review of Actions Taken Under 7 U.S.C. § 8353

          Plaintiff’s Claim 2 is essentially the same as Claim 1, except Plaintiff pleads it

   directly under the APA. Plaintiff’s Claim 2 is moot for the same reasons as Claim 1, and

   therefore must be dismissed for lack of subject matter jurisdiction.

          Alternatively, Plaintiff has never answered the First OSC’s analysis that Plaintiff

   is not within the zone of interests that 7 U.S.C. § 8353 or its urban rodent control

   exception was meant to protect. (ECF No. 25 at 9–13.) Thus, the Court makes the

   First OSC absolute and Claim 2 must be dismissed for lack of prudential standing.

   D.     Claim 3: APA Review of Actions Taken Under NEPA

          Plaintiff asserts Claim 3 under NEPA. NEPA “require[s] agencies to consider

                                                13
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 14 of 20




   environmentally significant aspects of a proposed action.” Utahns for Better Transp. v.

   U.S. Dep’t of Transp., 305 F.3d 1152, 1162 (10th Cir. 2002). “NEPA dictates the

   process by which federal agencies must examine environmental impacts, but does not

   impose substantive limits on agency conduct.” Utah Envtl. Cong. v. Russell, 518 F.3d

   817, 821 (10th Cir. 2008). NEPA merely guards against “uninformed—rather than

   unwise—agency action.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332,

   351 (1989).

          The fact that NEPA does not require a particular outcome does not necessarily

   violate the Article III standing requirement of redressability. This is because a violation

   of NEPA is deemed a “procedural injury,” which is “a special relaxation of the normal

   standards for redressability.” Zeppelin v. Fed. Highway Admin., 305 F. Supp. 3d 1189,

   1198 (D. Colo. 2018) (internal quotation marks omitted). Although a NEPA plaintiff

   “cannot represent to a court that a judgment against the agency would prevent the

   feared injury, only that it could prevent that injury [because the agency might make a

   different decision after looking at the problem more closely],” the doctrine of procedural

   injury says that “‘could’ is good enough for redressability purposes; the plaintiff need not

   establish ‘would.’” Id. at 1198–99 (emphasis in original). But if, under the

   circumstances of the case, a closer look could not yield a different result, then standing

   for “procedural injury” evaporates. Id. at 1199 (“it is not enough that some extra

   quantum of procedure would redress a procedural harm—it must be reasonably capable

   of leading the agency to make a decision that would redress the underlying substantive

   harm”).

          An agency satisfies its NEPA duties by preparing one of three documents:



                                                14
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 15 of 20




                (1) an environmental impact statement, (2) an environmental
                assessment, or (3) a categorical exclusion. An
                environmental impact statement involves the most rigorous
                analysis, and is required if a proposed action will
                “significantly affect[ ] the quality of the human environment.”
                42 U.S.C. § 4332(2)(C); 40 C.F.R. § 1502.4.

                If an agency is uncertain whether the proposed action will
                significantly affect the environment, it may prepare a
                considerably less detailed environmental assessment. 40
                C.F.R. § 1508.9. An environmental assessment provides
                “sufficient evidence and analysis” to determine whether a
                proposed project will create a significant effect on the
                environment. Id. If so, the agency must then develop an
                environmental impact statement; if not, the environmental
                assessment results in a “Finding of No Significant Impact,”
                and no further agency action is required. Id.

                In certain narrow instances, however, an agency is not
                required to prepare either an environmental assessment or
                an environmental impact statement. This occurs when the
                proposed action falls within a categorical exclusion, i.e.,
                those actions predetermined not to “individually or
                cumulatively have a significant effect on the human
                environment.” Id. § 1508.4.

   Utah Envtl. Cong. v. Bosworth, 443 F.3d 732, 736 (10th Cir. 2006).

         Claim 3 asserts that Defendant unlawfully issued a categorical exclusion

   regarding the extermination of the Second Creek prairie dogs. (ECF No. 34 ¶¶ 47–58.)

   Defendant acted under a regulation permitting categorical exclusions for

                use . . . of chemicals, pesticides, or other potentially
                hazardous or harmful substances, materials, and target-
                specific devices or remedies, provided that such use meets
                all of the following criteria (insofar as they may pertain to a
                particular action):

                (A) The use is localized or contained in areas where humans
                are not likely to be exposed, and is limited in terms of
                quantity, i.e., individualized dosages and remedies;

                (B) The use will not cause contaminants to enter water
                bodies, including wetlands;



                                               15
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 16 of 20




                   (C) The use does not adversely affect any federally
                   protected species or critical habitat; and

                   (D) The use does not cause bioaccumulation.

   7 C.F.R. § 372.5(c)(1). (See also ECF No. 34-2 at 5.) Plaintiff says that Defendant

   could not have reasonably concluded that “humans are not likely to be exposed,” given

   the nearby residences; nor that “use will not cause contaminants to enter water bodies,”

   given Second Creek itself; nor that “use does not adversely affect any federally

   protected species,” given that endangered black-footed ferrets live nearby. (ECF

   No. 34 ¶¶ 56–58.)

          Defendant argues that Plaintiff never had standing because Defendant notified

   the Court on October 22, 2019 that it had completed its extermination duties under the

   Cooperative Service Agreement (ECF No. 32) and Plaintiff filed the Second Amended

   Complaint, asserting Claim 3 for the first time, on October 23, 2019 (ECF No. 34). 4 In

   other words, according to Defendant, Plaintiff filed the Second Amended Complaint one

   day after any basis for standing evaporated.

          Defendant’s argument raises an interesting question. “[A] plaintiff must

   demonstrate standing for each claim he seeks to press.” DaimlerChrysler Corp. v.

   Cuno, 547 U.S. 332, 352 (2006); see also Blum v. Yaretsky, 457 U.S. 991, 999–1002

   (1982) (finding that plaintiffs had standing to assert only one of two asserted claims).

   Normally, a party’s “Article III standing [is judged] at the outset of the litigation.”

   Laidlaw, 528 U.S. at 180. But what if the plaintiff does not bring “each claim he seeks to

   press” “at the outset of the litigation”? In other words, when a plaintiff amends the

   complaint to assert a new cause of action, is the plaintiff’s standing as to the new cause

          4
              Defendant does not argue that Claim 3 is moot.


                                                  16
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 17 of 20




   of action judged as of the date of the amended complaint or the date of the original

   complaint? 5

          Defendant’s standing challenge shifts the burden to Plaintiff to demonstrate that

   standing exists. Lujan, 504 U.S. at 561; United States v. Bustillos, 31 F.3d 931, 933

   (10th Cir. 1994). Plaintiff does not argue that “at the outset of litigation” means what it

   literally seems to say, with no exceptions. Plaintiff instead argues that “relation back”

   under Federal Rule of Civil Procedure 15(c) applies in this circumstance. (ECF No. 48

   at 5; ECF No. 50 at 3 n.3.) Plaintiff nowhere specifies which portion of Rule 15(c) it has

   in mind, but presumably it is the following: “An amendment to a pleading relates back to

   the date of the original pleading when * * * the amendment asserts a claim or defense

   that arose out of the conduct, transaction, or occurrence set out—or attempted to be set

   out—in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B).

          The purpose of Rule 15(c) is to provide an exception to the statute of limitations.

   See Fed. R. Civ. P. 15 advisory committee’s note to 1966 amendment (“Relation back is

   intimately connected with the policy of the statute of limitations.”); see also 6A Charles

   Alan Wright et al., Federal Practice & Procedure § 1496 (3d ed., Apr. 2020 update)

   (“Rule 15(c) is based on the notion that once litigation involving particular conduct or a

          5
             It is beyond dispute that the existence of standing at the time of the original complaint
   to assert the causes of action alleged in the original complaint does not create standing to
   assert any other cause of action. “The Supreme Court . . . has rejected this ‘commutative’
   theory of standing, foreclosing the legal scenario whereby a plaintiff borrows the injury of one
   cause of action in an effort to sustain standing in another.” Zeppelin, 305 F. Supp. 3d at 1200
   (quoting DaimlerChrysler, 547 U.S. at 352). So the question here is not whether standing to
   assert the original claims provides standing to assert any amended claim (it does not), but
   simply the date to which the Court must look to assess standing for the amended claim. In a
   different case, there might be three potential dates: the date of the amended complaint, the date
   on which the plaintiff moved to amend the complaint, and the date of the original complaint.
   Here, there was no motion to amend because Plaintiff filed the Second Amended Complaint by
   consent. (See ECF No. 33.) Thus, in this case, the Court need only decide between the date of
   the amended complaint and the date of the original complaint.


                                                   17
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 18 of 20




   given transaction or occurrence has been instituted, the parties are not entitled to the

   protection of the statute of limitations against the later assertion by amendment of

   defenses or claims that arise out of the same conduct, transaction, or occurrence as set

   forth in the original pleading.”). Plaintiff cites no case in which a court applied Rule

   15(c) to sustain Article III standing. The few cases the Court has discovered which

   address whether relation back can apply to Article III standing answer “no.” See In re

   Magnum Hunter Res. Corp. Sec. Litig., 616 F. App’x 442, 447 (2d Cir. 2015); Chen-

   Oster v. Goldman, Sachs & Co., 251 F. Supp. 3d 579, 590 (S.D.N.Y. 2017); Dupree v.

   Prudential Ins. Co. of Am., 2007 WL 2263892, at *33 (S.D. Fla. Aug. 7, 2007); Doe v.

   O’Bannon, 91 F.R.D. 442, 446–47 (E.D. Pa. 1981); see also Saleh v. Fed. Bureau of

   Prisons, 2009 WL 3158120, at *5 (D. Colo. Sept. 29, 2009) (addressing a similar

   argument, but not with reference to relation-back doctrine).

          The Court agrees with these decisions that Article III standing to assert a cause

   of action in an amended complaint does not relate back to the original complaint. 6 The

   Court further holds that standing to bring a claim asserted for the first time in an

   amended complaint must be judged as of the amended complaint. 7 This is consistent

   with the basic principle that “a plaintiff must demonstrate standing for each claim he

   seeks to press.” DaimlerChrysler, 547 U.S. at 352.

          In that light, the analysis of Claim 3 is no different than if Plaintiff had first sued

          6
              Even if relation back could apply, it is unclear it would help Plaintiff. Claim 3 could not
   have been brought any earlier than September 26, 2019, when the categorical exclusion was
   finalized. (ECF No. 34-2 at 5.) See also 5 U.S.C. § 704 (APA applies to “final agency action”).
   Plaintiff filed suit on September 6, 2019, when no one (yet) had standing to challenge the
   categorical exclusion.
          7
           Or, perhaps, as of the date the plaintiff moved to amend—but that is not at issue here.
   (See n.5, above.)


                                                     18
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 19 of 20




   on October 23, 2019. Defendant completed its work under the Cooperative Service

   Agreement on October 22, 2019. (ECF No. 32.) Defendant submitted declarations

   from its state director and from the responsible Commerce City official that Defendant’s

   work under the Cooperative Service Agreement was entirely finished as of that date.

   (ECF No. 44-1 ¶ 5; ECF No. 44-2 ¶ 5.) 8 Thus, as of October 23, 2019, when Plaintiff

   filed the Second Amended Complaint, there was no order the Court could issue to

   redress Plaintiff’s NEPA injury. As previously explained, the theory of NEPA

   redressability is that if an agency inadequately examined the environmental

   consequences of its proposed action, then ordering it to look at the issue more

   thoroughly might prompt the agency to change its mind. There was no order the Court

   could issue on October 23, 2019, that could have had that effect. Defendant had

   already killed all of the prairie dogs it was planning to kill.

          For these reasons, Plaintiff did not have standing on the date it filed the Second

   Amended Complaint to assert Claim 3. The Court must dismiss Claim 3 for lack of

   subject matter jurisdiction.

                                         IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     The Court’s September 30, 2019 Order to Show Cause (ECF No. 25 at 13) is

          MADE ABSOLUTE;

   2.     The Court’s October 23, 2019 Order to Show Cause (ECF No. 37) is MADE

          ABSOLUTE;


          8
             To the extent this could have been a disputed factual issue, subsequent proceedings
   have borne out Defendant’s position: Defendant never returned, and Commerce City arranged
   for follow-up extermination through a private contractor.


                                                  19
Case 1:19-cv-02537-WJM-KLM Document 76 Filed 06/25/20 USDC Colorado Page 20 of 20




   3.    Defendant’s Motion to Dismiss the Second Amended Complaint Under Rule

         12(b)(1) and Rule 12(b)(6) (ECF No. 49) is GRANTED and Plaintiff’s claims are

         accordingly DISMISSED WITHOUT PREJUDICE for lack of subject matter

         jurisdiction;

   4.    Plaintiff’s Motion to Complete the Administrative Record (ECF No. 71) is DENIED

         AS MOOT;

   5.    The Clerk shall enter judgment in favor of Defendant and against Plaintiff, and

         shall terminate this case; and

   6.    To the extent a federal agency may recover its costs in a suit such as this,

         Defendant shall have its costs upon compliance with D.C.COLO.LCivR 54.1.


         Dated this 25th day of June, 2020.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                              20
